Title: To Thomas Jefferson from James Tilton, 23 November 1808
From: Tilton, James
To: Jefferson, Thomas


                  
                     Dr. Sir,
                     Bellevue (near Wilmington Delaware) 23 Novr. 1808.—
                  
                  This will be handed to you by Doctor George Stevenson of Pittsburgh, who makes his present visit to Washington, for the purpose of advocating the petition of the revolutionary officers of the army, presented to congress, for that remnant of public Justice, which many of them have great need of. It is possible there may be delegates from other States, besides Pennsylvania. What Delaware may do, in this respect, beyond Signing the petitions, I know not.—But, feeling a common interest with my brethren, the officers of the army, I Seize the opportunity of Suggesting to you, Sir, that I had a familiar acquaintance with Doctor Stevenson, in the army; that although a young man, at that time, he commanded great respect from his acquaintance; that his Successful enterprise, Since the revolution, now qualifies him to become the generous friend of others, who are not able to help themselves. I flatter myself you will find the Doctor polite & respectful, and in all respects qualified for the business he is engaged in.—Without further trespassing on your time, I will only add my hope that your influence may favour that Justice which cannot be disputed, and which many deserving men Stand much in need of.
                  With great respect I have the honor to be, Dr. Sir, your most obt. Servt.
                  
                     James Tilton.
                  
               